DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a substrate processing apparatus comprising the configuration as claimed and a transfer vessel transfer robot installed inside a housing that accommodates the transfer region, the first shelf region and the second shelf region, and configured to transfer the transfer vessels to and from the stage part, the first shelf, the second shelf, and the transfer region, (with all the elements of the transfer vessel transfer robot as claimed).
Hanson discloses a substrate processing apparatus comprising the elements of a transfer region configured to communicate with a process chamber, a first shelf region installed above the transfer region, and a transfer vessel transfer robot installed inside a housing that accommodates the transfer region, the first shelf region and the second shelf region, and configured to transfer the transfer vessels to and from the stage part, the first shelf, the second shelf, and the transfer region.  But does not disclose a second shelf region installed below a stage part on which the transfer vessels to be transferred to and from an external device are loaded, and having a second shelf that is a stacked shelf having a plurality of stages of shelf boards and that is configured to stack and store the transfer vessels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/